Mr. Justice Lawrence delivered the opinion of the Court: Liness being desirous of procuring the office of clerk of the police court in the city of Chicago, sent to Hesing the following letter: “A. C. Hesing, Esq., Chicago, April 7, 1865. “ Present — (Private.) “ Dear Sir : Inclosed please find twenty dollars, for which please use your influence to get me nominated for police court clerk; if I get the nomination, call on me for twenty more. “ I am, sir, very truly yours, “JOSEPH LINESS ” Hesing used his influence not for Liness hut against him, whereupon the latter brings this action to recover the twenty dollars. The object of sending this money was to secure the nomination and election of the plaintiff to a public oflice of trust and responsibility without reference to his fitness for the position or the public good. It was an. attempt to influence, by monied considerations, the action of the defendant, in a matter where every person should be governed solely by a regard for the public welfare. The principle is well settled that courts will lend no sanction to transactions of this character, by recognizing them as the basis of legal obligations. Ex turpi causa non oritur actio. We must leave these parties as we find them. Judgment affirmed.